Opinion issued June 17, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00500-CR
____________

CARLOS ALBERTO SUAREZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 958755



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Carlos Alberto Suarez, and signed a final judgment in this case on November 24,
2003.  Suarez did not file a motion for new trial, and therefore the deadline for filing
a notice of appeal was December 24, 2003, 30 days after sentencing.  See Tex. R.
App. P. 26.2(a)(1).

               Suarez filed his notice of appeal on April 16, 2004, more than three months
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).